Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 1 of 24 PageID #: 14476



   U N I T E D STATES DISTRICT COURT
   EASTERN DISTRICT OF N E W Y O R K
                                                             -—X
   THOMAS M . MOROUGHAN,                                                 Docket# 1 2 C V 5 1 2
                                                                         (JFB) ( A K T )

                                      Plaintiff,

             -against-

   T H E C O U N T Y OF SUFFOLK, SUFFOLK C O U N T Y                     REPLY DECLARATION
   POLICE D E P A R T M E N T , SUFFOLK DETECTIVES                       IN S U P P O R T O F
   R O N A L D T A V A R E S , CHARLES LESER, EUGENE                     MOTION FOR
   GEISSINGER, N I C H O L A S F A V A T T A , and A L F R E D           SUMMARY JUDGMENT
   CICCOTTO, DETECTIVE/SGT. W I L L I A M J. L A M B ,
   SGT. J A C K SMITHERS, SUFFOLK POLICE
   OFFICERS W I L L I A M M E A N E Y , and JESUS F A Y A and
   SUFFOLK JOHN DOES 1-10, T H E C O U N T Y OF
   N A S S A U , N A S S A U C O U N T Y POLICE
   D E P A R T M E N T , SGT. T I M O T H Y M A R I N A C I ,
   DEPUTY CHIEF OF P A T R O L JOHN HUNTER,
   INSPECTOR E D M U N D HORACE, C O M M A N D I N G
   OFFICER D A N I E L F L A N A G A N , DETECTIVE/SGT.
   JOHN D e M A R T I N I S , N A S S A U POLICE OFFICERS
   A N T H O N Y D . D I L E O N A R D O , POLICE OFFICER
   E D W A R D B I E N Z and JOHN DOES 11-20,

                                       Defendants.
                                                                 X

             Christopher Delamere Clarke, an attorney duly admitted to practice in the United States

   District Court for the Eastern District o f New York declares, pursuant to 28 U.S.C. § 1746 that

   the following is true and correct under the penalty o f perjury, as follows:


             I.     The undersigned is a member o f the law firm o f Leahey & Johnson, P.C., and

   hereby represents Defendants County o f Nassau, Nassau County Police Department, Sgt.

   Timothy Marinaci, Inspector Edmund Horace, Commanding Officer Daniel Flanagan,

   Detective/Sgt. John DeMartinis and Police Officer Edward Bienz (collectively "Movants") in the

   above captioned matter, and as such, is fully familiar with the facts and circumstances set forth

   herein.
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 2 of 24 PageID #: 14477




          2.      This Reply Declaration and attached exhibit is being submitted i n further support

   o f Movants' motion for summary judgment pursuant to Fed. R. Civ. P. 56.


          3.      Attached hereto as Exhibit B B is a true copy o f pages 44, 111-114, 185-192, 207-

   208 o f deposition testimony o f Suffolk County Assistant District Attorney Rafael Pearl taken on

   December 15, 2016 and February 17, 2017.


   Dated: New York, New York
          July 11, 2019

                                                Yours, etc.,

                                                L E A H E Y & JOHNSON, P.O.
                                                Attorneys for Defendants
                                                T H E C O U N T Y OF N A S S A U , N A S S A U
                                                C O U N T Y POLICE D E P A R T M E N T , SGT.
                                                T I M O T H Y M A R I N A C I , INSPECTOR E D M U N D
                                                H O R A C E , C O M M A N D I N G OFFICER D A N I E L
                                                F L A N A G A N , D E T E C T I V E SGT. JOHN
                                                D E M A R T I N I S A N D POLICE OFFICER
                                                EDWARD BIENZ
                                                120 Wall Street, Suite 2220
                                                New York, New York 10005
                                                (212) 269-7308


                                            BY:   C^^iMcrpWtr DzJux^m^v CLo^kAy
                                                  CHRISTOPHER D E L A M E R E C L A R K E




   To all parties and the Court via ECF
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 3 of 24 PageID #: 14478




                         EXHIBIT BB
                                                                           COPY
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 4<7of 24 PageID #: 14479




             1                                                                         1
            2    UNITED     STATES     DISTRICT     COURT

            3    EASTERN     DISTRICT      OF NEW     YORK

            4                                                                X

            5    THOMAS M.      MOROUGHAN,
            6                                 Plaintiff,
            7                                                     D o c k e t No.
                                                                  12-CV-0512
            8
                                 -against-
            9
                 THE COUNTY OF SUFFOLK, SUFFOLK COUNTY P O L I C E
        10        DEPARTMENT, SUFFOLK D E T E C T I V E S RONALD
                 TAVARES, CHARLES LESER, EUGENE G E I S S I N G E R ,
        11       N I C H O L A S F A V A T T A , a n d ALFRED C I C C O T T O ,
                 D E T E C T I V E / S G T . W I L L I A M J . LAMB, SGT. JACK
        12       S M I T H E R S , SUFFOLK P O L I C E O F F I C E R S W I L L I A M
                 MEANEY, JESUS FAYA a n d SUFFOLK JOHN DOES
       13        I - 1 0 , THE COUNTY OF NASSAU, NASSAU COUNTY
                 P O L I C E DEPARTMENT, SGT. TIMOTHY M A R I N A C I ,
       14        DEPUTY C H I E F OF PATROL JOHN HUNTER,
                 I N S P E C T O R EDMUND HORACE, COMMANDING O F F I C E R
       15        D A N I E L FLANAGAN, D E T E C T I V E / S G T . JOHN
                 D E M A R T I N I S , NASSAU P O L I C E O F F I C E R S ANTHONY
       16        D. DILEONARDO, EDWARD B I E N Z a n d JOHN DOES
                 I I - 20,
       17
                                             Defendants.
       18                                                                   X
                                             100 V e t e r a n s H i g h w a y
       19                                    H a u p p a u g e , New Y o r k

       20                                    December 15, 2 0 1 6
                                             9:20a.m.
       21

       22                    (CAPTION     CONTINUED ON         NEXT    PAGE.)

       23

       24                   Rich   M o f f e t t Court Reporting, I n c .
                             114    O l d C o u n t r y Road, S u i t e 630
       25                          M i n e o l a , New Y o r k 1 1 5 0 1
                                              5 1 6 - 2 8 0 - 4 664
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 5 of 24 PageID #: 14480




         1                                   Raphael          Pearl                            44

         2       familiar       with        him    personally.

         3                Q            Do    you       know    f o r whom    he    works

         4       within       the Suffolk              County    Police      Department?

         5                A           No .

         6                Q            Next.

         7                A            Suffolk          Police     Officer        Meaney,

         8       I'm    not familiar              with.        Jesus     Favatta,        not

         9       familiar       with.         Says       next,    Suffolk         John       Does

        10       1   through     10.         Want       me    t o keep    going.        County

        11       ofNassau?

        12                Q            Yes .

        13                A            Sergeant           Timothy Marinaci,              I    do

        14       not    know.     Deputy           Chief       of Patrol      John

        15       Hunter,       I don't        know.           Inspector      Edmund

        16       Horace,       I don't        know.           Commanding      Officer

        17       Daniel       Flanagan,           do    n o t know.       Detective

        18       Sergeant       John        DeMartinis,          do    not   know.

        19       Police       officers        Anthony          DiLeonardo,         Ed    Bienz

        20       and    John    Does.         Obviously,          I only      know

        21       DiLeonardo       and                             Mr.     Bienz     from       my

        22       work    on    this     case.

        23                Q            During          the course        of your         career

        24       with    the Suffolk              County       District      Attorney's

        25       Office,       d i d you ever            meet    a Deputy         Inspector
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 6 of 24 PageID #: 14481




         1                                    Raphael       Pearl                                 m

         2                Q            We     are trying         t o address t h i s            by

         3       category.         So t h a t       may    be e a s i e r .        Do y o u

         4       have    any idea           of the actual           date      that the

         5       DA's    office        took    over       your    investigation?

         6                A            No .

         7                Q            I will        show    you what             has    been

         8       previously        marked       as P l a i n t i f f ' s      Exhibit         25,

         9       page    number        1.     It's    an l A B summary               from t h e

        10       Nassau       County        Police    Department.                 lAU number

        11       is    27-2011.

        12                             MR.     SCHROEDER:           What          i s t h e page

        13                number,           Tony?

        14                             MR.     GRANDINETTE:             Page        number      1.

        15                Q            Have     you ever         seen      t h e Nassau

        16       County       Internal        Affairs        Unit    report          i n    the

        17       case?

        18                A            No .

        19                Q            You a r e n o t f a m i l i a r            with     what

        20       I'm    about     t o show       you.        I will        ask you         i f

        21       you    want    t o take       a look        a t what         I    marked

        22       w i t h a s t a r ?

        23                             MR.     MITCHELL:            Just      a s k does

        24                that     refresh          h i s recollection               about,

        25                the    date        instead       of going        through the
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 7 of 24 PageID #: 14482



            1                                Raphael       Pearl                          112

            2             14    d i f f e r e n t layers      because        i t might

            3             or    might       or might n o t .

            4                         MR.     GRANDINETTE:            Off      the

            5             record.

            6                         (Discussion           o f f    the record.)

            7             Q           Mr. P e a r l ,    back       on t h e    record.

         8       Looking       a t what      has been       previously          marked

         9       as    Plaintiff's          Exhibit      25, page       1, does       that

        10       refresh       your    recollection           as t o t h e d a t e

        11       that    t h e DA's     office       assumed        responsibility

        12       for    the investigation               of this       shooting?

        13               A            No .

        14                            MR.    MITCHELL:             Objection t o

        15                form.       You c a n      answer.

       16                Q            Okay.       Although          i t doesn't

       17       refresh        your   recollection,             y o u do     recognize

       18       that     according          to at least        t h e Nassau       County

       19       lAU     report     i t says       that    on March         4, 2 0 1 1 t h e

       20       Suffolk        County       District      Attorney's           Office

       21       informed        the Suffolk          County         Police

       22       Department         that      they    were     taking       over t h e

       23       investigation           and t h e S u f f o l k       County

       24       Homicide        Bureau       was d i r e c t e d    t o stop

       25       investigating           the      incident?
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 8 of 24 PageID #: 14483



            1                               Raphael       Pearl                       113

            2                        MR.     SCHROEDER:           Objection to

            3            form.

            4                        MR.     MITCHELL:        Objection to

            5            form.        I stipulate          t h e document        speaks

            6            for     itself.

            7            Q           That     i s what     was     said?

            8            A           Yes .

            9            Q           I s your       knowledge       o f t h e case

        10      consistent          with    that     statement?

        11                           MR.     MITCHELL:        Objection to

        12               form.        You    can    answer.

        13               A           Sure.        The     date?

        14               Q           I t ' sconsistent            with   --

        15               A           I t ' s consistent           with   March 4 t h .

       16       It   c o u l d be    around       March    4th.      Not      that

       17       whole        sentence.

       18                Q           On    or about       March     4 t h your

       19       office       took    over    the investigation             of the

       20       case?

       21                A           Yes.

       22                Q           To    your    knowledge,        was t h e

       23       Suffolk       County       Homicide       Squad    directed      to

       24       stop    investigating             t h e case?

       25                A           I don't       know    that.
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 9 of 24 PageID #: 14484




         1                                     Raphael           Pearl                         114

         2                Q             D i d you       ever       communicate          with

         3       the    Nassau         County        Internal           Affairs     Unit

         4       about      their       case?

         5                A             No .

         6                Q             Do     you    know        i f anyone      or    who, i f

         7       anyone,         from     your       office        did    communicate

         8       with    Nassau         County        Internal           Affairs?

         9                              MR.     MITCHELL:               Objection       to

        10                form.

        11                A             No.         I don't        know    i f anyone        from

        12       the    office         other        than    --     I won't      speculate,

        13       but    Tony      Palumbo           might        have    spoken     to the

        14       Nassau         County       lAB.

        15                Q             You      have       no    personal        knowledge

        16       whether         any    member        of    the Suffolk           IAD's

        17       Office         spoke     with       t h e Nassau         County       Internal

        18       Affairs         Unit?

        19                A             No .

        20                              MR.      SCHROEDER:              That's     correct?

        21                              THE      WITNESS:           That's        correct,

        22                  sorry.

        23                  Q            I    show     you       what    has   been     marked

        24       Plaintiff's            Exhibit         14 6,       The-..,Yirs t      question...

        25       I   want       t o ask       you    i s do       you     recognize
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 10 of 24 PageID #: 14485




          1                                     Raphael         Pearl                                 185

          2                  f o rm.

          3               A            Yes.

          4                Q             But     she    didn't       tell         you      whether

          5      or    not       she   ever      communicated            with           him?

          6                A             Not     that     I recall.

          7                Q             Or w h e t h e r     he i n t e r f e r e d           with

          8      her    ability          t o communicate            with          him?

          9                A              I don't       recall       that.              I don't

        10       recall          her   saying        anyone      interfered               with         her

        11       treating          other        than    a l lthe people                  i n the

        12       hospital          were      making      i t d i f f i c u l t          t o do h e r

        13       work.

        14                   Q           Was t h e o t h e r       i n d i v i d u a l Ed

        15       Bienz       that      h e was       with?       Was D i L e o n a r d o             with

        16       Officer          Bienz?

        17                 A             No, i t w a s n ' t       him.

        18                   Q           What     else       d i d she        t e l l     you

        19       happened?

        20                   A            She    spoke       t o Mr.     DiLeonardo,

        21       spoke       t o Mr.         Bienz.       She    spoke         to

        22       Mr.     Moroughan.              She    treated         Mr.       Moroughan.

        23       I     believe         she    also     indicated         that           the

        24       (4^1;:ect i v e s     wanted        t o . s p e a k .to. a l l t              hB-^..,.^»»^r.^^



        25       parties          included        Mr.    Moroughan             i n the
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 11 of 24 PageID #: 14486



         1                                     Raphael      Pearl                         186

         2                 A            No .

         3                 Q            Were    you p r e s e n t    when

         4      Mr.    Moroughan          was       arrested?

         5                 A            No .

         6                 Q            Who    told     you O f f i c e r    DiLeonardo

         7      arrested          Mr. M o r o u g h a n ?

         8                 A            Sergeant        Lamb.

         9                 Q            Did Officer         DiLeonardo put

       10       handcuffs          on Mr.       DiLeonardo?

       11                  A            I don't       know.

       12                  Q            D i d he     take   him into        custody i n

       13       any    way?

       14                  A            No .

       15                  Q            Where       d i d Mr.   DiLeonardo

       16       allegedly          arrest       Mr.    Moroughan?           Where d i d

       17       he    do       that?

       18                  A            I don't       know.

       19                  Q            D i d he do      that    i n the      hospital?

       20                  A            Assume       so, b u t I don't         know.

       21                  Q            Was    Mr.    DiLeonardo        a    Suffolk

       22       County         Police      Officer?

       23                  A            No .

       24                  Q            Was    he    a Town     of   Huntington

       25       Police          Officer?
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 12 of 24 PageID #: 14487



            1                               Raphael         Pearl                         187

            2            A          No .

            3            Q          Or V i l l a g e     of Huntington                Police

            4   Officer?

         5               A          No .

            6            Q          Was      he o n t h e S u f f o l k       County

         7      payroll?

        8                A          Not t h a t       I'm     aware.

         9               Q          When       he a l l e g e d l y    made     this

       10       arrest,       was he a c t i n g       on b e h a l f    of the

       11       Suffolk       County       Police?

       12                A          No .

       13                Q          Was      he a c t i n g    on b e h a l f    of

       14       Nassau       County      Police?

       15                A          I don't          know     t h e answer       to that.

       16                Q          When       d i dOfficer           Lamb o r

       17       Detective       Lamb      t e l l   you t h a t       DiLeonardo

       18       arrested       Moroughan?

       19                A          I twould          have     been     during    the

       20       phone    call     that      early      morning         hours,    late     at

       21       night,       whatever date           that     was.

       22                Q          D i d y o u make          any memorandum o r

       23       notation       about      that      particular          fact,     that

       24       particular        phone       call     where      he    allegedly

       25       said    that    DiLeonardo arrested                    him?
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 13 of 24 PageID #: 14488



            1                                Raphael        Pearl                          188

            2            A       •     No.

            3            Q             D i d you ask him any q u e s t i o n s             to

            4   follow       up on      that?

         5               A            Yes .

         6               Q            What      d i d you ask D e t e c t i v e         Lamb?

        7                A            How     that    p r o c e s s was   working i n

        8       conjunction           with    who     was    handling     the

        9       arrest,       who     was    handling        the shooting.

       10       There    was     a time       where      there      was   a

       11       discussion           o f what     unit      i n the Suffolk

       12       County       Police     Department           was    handling        what

       13       aspect       o f t h e case.

       14                Q            Did Officer           DiLeonardo        f i l l   out

       15       any    of the Suffolk             County      paperwork        required

       16       to    formalize        the arrest?

       17                             MR.    MITCHELL:          Objection         to

       18                form.        You     can    answer.

       19                A            I f y o u mean        the felony

       20       complaint,           I don't      believe      so.

       21                Q            Whatever        paperwork       was     required.

       22       this    arrest       was     filled      o u t by S u f f o l k     County

       23       Police       Officers,        right?

       24                             MR.    MITCHELL:         Objection          to

       25                form.        You     can    answer.
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 14 of 24 PageID #: 14489



         1                                  Raphael       Pearl                      189

         2               A           There     may    have     been      a supporting

         3      deposition.

         4               Q           That     was p r o v i d e d   by    Officer

         5      DiLeonardo?

         6              A            Yes, b u t I have          t o look     atthe

         7      charges .

         8              Q            There     was a s t a t e m e n t     taken    by

         9      Moroughan       himself, correct?

       10               A            Sorry?

       11               Q            There     was a s t a t e m e n t    taken     by

       12       Mr.   Moroughan           himself, correct?

       13                            MR.    GRANDINETTE:            Objection t o

       14                form .

       15                            MR.    MITCHELL:          You mean      taken

       16               of?

       17               A            Yes, t h e r e ' s     a statement       taken

       18       of    Mr.Moroughan.

       19               Q            That    was s i g n e d    b y Mr.

       20       Moroughan,        correct?

       21               A            As    I r e c a l l , yes.

       22               Q            Initialed        i n various        places     by

       23       him   as w e l l ,   correct?

       24               A            Yes.

       25               Q            Who    took     that    statement       from
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 15 of 24 PageID #: 14490



            1                                 Raphael        Pearl                          190

            2   him?       Was      i tOfficer         DiLeonardo?

            3              A           No .

            4              Q           Was     i tSuffolk       County        Police

            5   Officers,           correct?

            6            A             Yes .

         7                 Q           D i d Mr.      Moroughan        know    he    was

         8      under      arrest       when     he   gave     that     statement?

         9               A             Yes.

       10                Q             Was     he    i n handcuffs         when     he    gave

       11       that     statement?
       12                A             That     I don't       know.
       13                Q             Who     told    Mr.    Moroughan        he    was
       14       under      arrest       when    he    gave     that    statement?
       15       Do   you       know?
       16                A             I don't        know    which     detective.
       17                Q             When     you say t h a t       he    knew     he    was
       18       under      arrest       at that       time,     what       i s that
       19
                based      upon?
       20
                                       MR.     MITCHELL:        Objection to
       21
                         form.         You     can    answer.
       22
                         A             I believe        he    was    Mirandized
       23
                before         he   gave     the statement.
       24
                         Q             Did Officer           DiLeonardo       Mirandize
       25
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 16 of 24 PageID #: 14491



            1                                Raphael      Pearl                           191

         2                A          Not t h a t      I believe.

         3                Q          Did Detective               Lamb     Mirandize

        4       him?

        5                 A          I don't         know       Sergeant       Lamb,

        6       Detective          Lesser.         Team     2   member.

        7                 Q          Would     you b e l i e v e        i t was    a

        8       Suffolk       County        Police    Officer        or    Detective

        9       that     Mirandized          Mr.     DiLeonardo?

       10                 A          Yes .

       11                 Q          C e r t a i n l y Mr.       Bienz    had     nothing

       12       to    do w i t h   the arrest?

       13                 A          No .

       14                            MR.     MITCHELL:            I didn't        hear t h e

       15                 question         before     that.        Not t h e one you

       16                 just     asked.

       17                 Q          Did Officer            Bienz       have    anything
       18       to    do w i t h   the alleged            arrest?
       19                A           Yes .
       20                 Q          He     arrested        him?
       21                A           Yes .
       22                Q           Did Officer            Bienz       arrest
       23       Mr.    Moroughan?
       24                A           Sorry,        Bienz.         Thinking
      25        DiLeonardo.          Say t h a t      again.
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 17 of 24 PageID #: 14492




         1                                             Raphael            Pearl                               192

         2                     Q               Did Officer                  Bienz         arrest

         3       Mr.        DiLeonardo?

         4                     A    N    D     .

         5                     Q               Did Officer                  Bienz        shoot

         6       Mr.       Mr.       Moroughan?

         7                     A               No .

         8                     Q               I will           start            again.       Did Officer

         9       Bienz          arrest          Mr.        Moroughan?

        10                     A               No .

        11                     Q               Did Officer                  Bienz         shoot

        12       Mr.       Moroughan ?

        13                     A               No .

        14                     Q               Did Officer                  Bienz         assault

        15       Mr.       Moroughan ?

        16                     A               No .

        17                     Q               Was       Officer            Bienz        r u n over      by

        18       Mr.       Moroughan ?

        19                                     MR.       GRANDINETTE:                    Objection t o

        20                     form .

        21                     A               B u t f o r t h e way                you d e s c r i b e i t

        22        run      over, yes.

        23                     Q                Am     I correct                 that     Mr.    Moroughan

       24       "' W ' d " b u " l r ' i m a r e l y ' U a T e l Y ' " T h t ^           o"3y a n ^ ~ p i i U '

        25        into        handcuffs while                        sitting            i n an o f f i c e    i n
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 18 of 24 PageID #: 14493


                                                                                           294
            1

            2                            C E R T I F I C A T E

            3    STATE OF NEW YORK                    )

            4                                         ) ss . :

            5    COUNTY OF SUFFOLK                    )

            6

            7                       I,     MARIA P E L L I C A N E ,    a    Notary

            8            Public     within       and f o r t h eState           o f New

            9            York,    do h e r e b y    certify:

       10                           That      RAPHAEL       PEARL, t h e w i t n e s s

       11               whose     deposition i shereinbefore set

       12                forth,     was d u l y     sworn     b y me a n d t h a t        such

       13               deposition          i sa true        record      of the

       14               testimony         given     by such        witness.

       15                           I    further      certify      that      I am n o t

       16               related         t o any o f t h e p a r t i e s        to this

       17               action      by b l o o d    or marriage;            and t h a t   I

       18               am i n n o w a y i n t e r e s t e d     i n t h e outcome

       19               of   this       matter.

       20                           IN    WITNESS WHEREOF,              I have

       21               hereunto         s e t my h a n d   this       3 1 s t day o f

       22               December, 2 0 1 6 .

      23

      24

      25                                             MARIA P E L L I C A N E
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 19 of 24 PageID #: 14494




         1                                     Raphael     Pearl                         292

         2                          A C K N O W L E D G M E N T

         3

         4       STATE    OF NEW         YORK
                                                     :ss
         5       COUNTY       OF

         6

         7                         I,    RAPHAEL       PEARL,       hereby      certify

         8       that    I have         read    thetranscript              o f my

         9       testimony         taken       under     oath    i n my     deposition

        10       of    December         15, 2 0 1 6 ;t h a t     thetranscript i s

        11       a    true,    complete         and c o r r e c t   record      o f my

        12       testimony,         and that         t h e answers         on   the

        13       record       as g i v e n     b y me a r e t r u e    and c o r r e c t .

        14

        15

        16

        17                                                  RAPHAEL         PEARL

        18

        19

        20
                 Si gned a n d s u b s c r i b e d t o b e f o r e
        21       me , t h i s                     day
                 of                                   , 2016.
        22

        23       Notary       Public,        State     o f New      York

        21
        25
                                                                            COPY
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 20 of 24 PageID #: 14495



            1

            2    UNITED    STATES    DISTRICT       COURT

            3   EASTERN     DISTRICT      OF NEW     YORK

            4                                                              •X

            5   THOMAS M.      MOROUGHAN,

            6                         Plaintiff,

         7                                             D o c k e t No.
                                                       12-CV-0512
         8
                                -against-
         9
                THE COUNTY OF SUFFOLK, SUFFOLK COUNTY P O L I C E
       10       DEPARTMENT, SUFFOLK D E T E C T I V E S RONALD
                TAVARES, CHARLES LESER, EUGENE G E I S S I N G E R ,
       11       N I C H O L A S F A V A T T A , a n d ALFRED CICCOTTO,
                D E T E C T I V E / S G T . W I L L I A M J . LAMB, SGT. JACK
       12       S M I T H E R S , SUFFOLK P O L I C E O F F I C E R S W I L L I A M
                MEANEY, JESUS FAYA a n d SUFFOLK JOHN DOES
       13       I - 1 0 , THE COUNTY OF NASSAU, NASSAU COUNTY
                P O L I C E DEPARTMENT, SGT. TIMOTHY M A R I N A C I ,
       14       DEPUTY C H I E F OF PATROL JOHN HUNTER,
                INSPECTOR EDMUND HORACE, COMMANDING O F F I C E R
       15       D A N I E L FLANAGAN, D E T E C T I V E / S G T . JOHN
                D E M A R T I N I S , NASSAU P O L I C E O F F I C E R S ANTHONY
       16       D. DILEONARDO, EDWARD B I E N Z a n d JOHN DOES
                I I - 20,
       17
                                             Defendants .
       18                                                                •X
                                     100 V e t e r a n s H i g h w a y
       19                            H a u p p a u g e , New Y o r k

       20                            F e b r u a r y 17, 2017
                                     10:30        a.m.
       21

       22              (CAPTION      CONTINUED ON         NEXT    PAGE.)

       23

       24                  Rich    M o f f e t t Court Reporting, I n c .
                            114    O l d C o u n t r y Road, S u i t e 630
       25                          M i n e o l a , New Y o r k 1 1 5 0 1
                                              516-280-4664
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 21 of 24 PageID #: 14496




         1                                      Raphael         Pearl                                  207

         2                A             That        would       sound       consistent.

         3                Q             Whether          or     not    he    consented,                do

         4      you    know      whether          or     not    the     hospital              ever

         5      did    those          tests?

         6                A             Just        can't       recall.

         7                Q             You      looked         at    the    copy        of     the

         8      hospital         record         that      was        shown    to    you         this

         9      morning        by     Mr.     Grandinette.                  Did    you        see     any

        10       toxicology           screening           of    Mr.     Bienz        that

        11       night ?

        12                A             No,      I did         not.

        13                Q             Did      you     consult        with        anyone          with

        14       the   Nassau         County         District          Attorney's               office

        15       before        deciding         to     dismiss         the        charges

        16       against        Mr.     Moroughan?

        17                A             I     did      not .

        18                 Q            Did      you     consult        with        anyone            from

        19       the   Nassau          County        Police          Department           before

        20       deciding        to     dismiss          the     charges           against

        21       Mr.   Moroughan?

        22                 A                I d i d n o t .

        23                 Q            Did      you     consult        with        Officer

        24       DiLeonardo            before        deciding          to    dismiss            the

        25       charges        against         Mr.      Moroughan?
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 22 of 24 PageID #: 14497




         1                                   Raphael       Pearl                            208

         2               A            No .

         3               Q            Do     you    know    i f District         Attorney

         4       Spota    consulted          with    anyone     a t Nassau         County

         5      directing        that       the charges        be d i s m i s s e d ?

         6               A            I don't        know.

         7               Q            That     was    done     independent of

         8      Nassau        County,        correct?

         9                            MR.     MITCHELL:         Objection         to

        10               form.        You     can    answer.

        11               A            I don't        know.      I didn't         have   any

        12       contact       with    Nassau        County.

        13               Q            Looking at the felony                  complaint,

        14       this    i s Bates         stamped     181.        There's    a    check

        15       indicating       that       the arrest        i s based      upon      a

        16       statement       given       by    Officer     DiLeonardo,

        17       correct ?

        18               A            Yes,     discharged          based    solely      on

        19       the    information          and b e l i e f   of the       statement

        20       of    Anthony    DiLeonardo.

        21               Q            Anthony        DiLeonardo        here i s

        22       identified       as       a police        officer,     correct?

        23               A            Correct .

                          U           TtfrtfTiiTfffB^^Tre'irU"!:o•       t h e name,         do

        25       you    know    what       that     number     refers      to?
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 23 of 24 PageID #: 14498




         1                                    Raphael      Pearl                        284

         2                         A C K N O W L E D G M E N T

         3

         4      STATE    OF NEW         YORK        )
                                                    : ss
         5      COUNTY       OF                     )

         6

         7                        I,    RAPHAEL       PEARL,       hereby      certify

         8      that    I have         read    thetranscript            o f my

         9      testimony         taken       under     oath    i n my d e p o s i t i o n

        10      of    Eebruary         17, 2016; t h a t        t h et r a n s c r i p t i s

        11      a    true,    complete         and c o r r e c t   record      o f my

        12      testimony,         and that         t h eanswers          on   the

        13      record       as g i v e n     b y me a r e t r u e    and c o r r e c t .

        14

        15

        16

        17                                                  RAPHAEL        PEARL
        18

        19

        20
                Signed and subscribed t o before
        21
                me, t h i s          day
                of                       , 2017.
        22

        23      Notary       Public,        State     o f New      York
       2T

        25
Case 2:12-cv-00512-JFB-AKT Document 284 Filed 07/11/19 Page 24 of 24 PageID #: 14499


                                                                                           286
           1

           2                              C E R T I F I C A T E

           3     STATE OF NEW YORK                    )

           4                                          ) ss . :

           5    COUNTY OF SUFFOLK                     )

           6

           7                        I,     MARIA P E L L I C A N E ,    a    Notary

           8            Public      within       and f o r t h eState           o f New

           9            York,     do h e r e b y     certify:

       10                           That      RAPHAEL       PEARL, t h e w i t n e s s

       11               whose    deposition i shereinbefore s e t

       12               forth,      was d u l y     sworn     b y me a n d t h a t        such

      13                deposition          i sa true        record      of the

      14                testimony          given    by such         witness.

      15                            I    further      certify       that     I am n o t

      16                related         t o any o f t h e p a r t i e s      t o this

      17                action      by b l o o d    or marriage;            and t h a t   I

      18                am i n n o w a y i n t e r e s t e d     i n t h e outcome

      19                of   this       matter.

      20                            IN    WITNESS      WHEREOF,         I have

      21                hereunto         s e t my h a n d    this      6 t h day o f

      22                March, 2017.

      23

      24

      25                                             MARIA P E L L I C A N E
